Title: To James Madison from Thomas Fitzsimmons, 16 December 1806
From: Fitzsimmons, Thomas
To: Madison, James



Sir,
Philada. 16 December 1806

At the Request of a Number of the Merchants of this City, I take the Liberty of forwarding the Inclosed Recommendation, Which you will be pleased to lay before the President of the US.
It may not be unusefull, to remark, that Tortola is a place to which a Number of Privateers belong, and being in itself of Small extent and Consideration, it was found difficult to find there a person of sufficient responsibility to undertake the defense of American property.  In this respect Mr. Lisle, has been Singularly usefull and by his exertions, has rescued a Great deal of property which would otherwise have been Lost to the American owners.  He is Impowered to Act for the Public Insurance US. of this City, and if favored with  an Appointment from Govement it is beleived, his ability to serve them would be much Increased.  I am With respect Sir Yr. Mo. hble Servt

Thos. FitzSimons

